Order, Supreme Court, New York County, entered August 3, 1978, reversed, on the law, and defendant-appellant’s motion for summary judgment dismissing the complaint granted, without costs. Eight consecutive waivers of claims theretofore existing against defendant-appellant city were executed by plaintiff-respondent "waiving and releasing all claims which it may have against the City * * * arising out of the aforesaid contract.” This language is clear and to the point, containing no reservations, and plaintiff is bound thereby. (See Mars Assoc, v City of New York, 70 AD2d 839; Novison & Co. v City of New York, 72 AD2d 539.) Concur— Bloom, J. P., Lane, Markewich, Lupiano and Ross, JJ.